At a former day of this term this cause come on to a final, hearing, and a decree was pronounced in favor of the defendants.
On this day, Cooke, on behalf of the complainant, moved the Court, upon petition and affidavit filed, for a rehearing.
The affidavit stated the existence of proof to substantiate all the allegations in the bill. It also showed good cause why the witnesses were not here upon the trial, and also why he was not present to move for a continuance.
We think the grounds in the petition and affidavit are sufficient. Let the decree be set aside and the cause reheard.